Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive. 
In  reply to the obviousness rejection of claim 1, Applicant has amended claim 1 to include the “axial velocity of flow in the duct increases as it gets closer to the tip of the blade; and the axial velocity of flow is largest near a wall surface of the inner wall of the duct.”  
Applicant has argued the prior art of Lewis (U.S. Patent Application Publication No. 2012/0003098 A1) lacks this newly claimed performance.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) 
Applicant has failed to accompany the argument with any evidence that Lewis is incapable of producing the claimed resultant airflow under every operating condition, such as every speed of the fan.  
Besides Applicant’s lack of evidence to show Lewis can never achieve the claimed axial velocity of flow including every speed, claim 1 is a product claim.  In accordance with MPEP 2114 II., "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Applicant has failed to provide any arguments directed to a structural distinction between the claimed invention and the applied prior art rejection.  
Lastly, Applicant has introduced the approximation “near” into the claim in an attempt to describe where the axial velocity of flow is largest.  “Near” has not been defined in the disclosure.  “Near” has been therefore given its plain meaning in accordance with MPEP 2111.01.  As “near” is highly subjective and variable, the metes and bounds of its use within the claim is not clear.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 1, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The examiner notes that none of the references cited on the report were listed on the IDS.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claim 1 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For purposes of examination, “near” will be interpreted as a dimension equal to the outer half of the blade of the fan.
Claims 2-5 each depend from indefinite claim 1 and fail to cure the deficiency thereof, and are accordingly likewise indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2012/0003098 A1 (Lewis et al. hereinafter) in view of United States Patent No. 2,536,130 (Herrman).  
Lewis et al. show in at least the FIG. 9 species a fan blade situated within a duct, the chord length gradually decreasing towards the tip and increasing to the tip.  The duct in FIG. 1 may not clearly identify a round shaped lip at the exhaust port. 
Herrman teaches the increased efficiency of an axial flow ducted fan with a rounded intake lip 16 and a rounded exhaust port 18.  
Because Lewis et al. teach the fan is for a cooling tower or air-cooled heat exchanger, and Herrman is a duct for an axial flow fan for an air handling device, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the duct of Lewis et al. by the exhaust lip teaching of Herrman to provide a ducted fan with increased efficiency.  
With respect to the newly added subject matter of August 18, 2022 to claim 1, Applicant has failed to show by evidence that the apparatus of Lewis et al. or Lewis et al. in view of Herrman is incapable of having the axial flow velocity largest near a wall surface of an inner wall of the duct, under every operating condition.  Additinally, assuming arguendo Applicant did provide persuasive evidence that the prior art of Lewis et al. or Lewis et al. in view of Herrman can never achieve an axial flow velocity largest near a wall surface of an inner wall of the duct, Applicant has not pointed to a structural distinction between the claimed invention and the prior art.  Even yet further, in view of the subjective interpretation of “near”, the prior art to Lewis et al. clearly show in the FIG. 9-10 species the velocity being largest at a location between 50%-100% of the blade length from the hub end to the tip end.

For claim 2, FIG. 11 of Lewis et al. clearly teach the chord length at the tip 0.9C compared to the chord length at the tip vicinity portion 0.8C being smaller than 130% of the tip vicinity portion.
For claim 3, the tip vicinity portion is within the outer 15% of the blade radius (see Lewis et al., FIG. 11, 0.9R/R).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. in view of Herrman as applied to claim 1 above, and further in view of United States Patent No. 5,906,179 (Capdevila hereinafter).  
Lewis et al. in view of Herrman may not show a rate of gradual decrease of the chord length of the blade lowering toward the tip.
Capdevila teaches an axial flow fan having an optimized blade shape where the chord length has a rate of gradual decrease lowering toward the tip (see at least Table I).
Because the Lewis et al. in view of Herrman axial flow fan has a chord length which decreases toward the tip, and Capdevila teaches a specific blade shape for an axial flow fan in Table I which has the chord length rate of gradual decrease lowering toward the tip for the purpose of optimizing the blade performance, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Lewis et al. in view of Herrman decreasing blade chord length to have a decreasing rate toward the tip for increasing the performance of the fan blade.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. in view of Herrman as applied to claim 1 above, and further in view of United States Patent No. 5,906,179 (Capdevila hereinafter).
Lewis et al. in view of Herrman may not show a ration of a maximum chord length to a minimum chord length of the blade is 1.5 or more and 3.0 or less.
Capdevila teaches an axial flow fan having an optimized blade shape where the maximum chord length to a minimum chord length of the blade is 1.5 or more and 3.0 or less. See Table I for example.
Because the Lewis et al. in view of Herrman axial flow fan has a chord length which decreases toward the tip, and Capdevila teaches a specific blade shape for an axial flow fan in Table I which has a maximum chord length to a minimum chord length of the blade is 1.5 or more and 3.0 or less for the purpose of optimizing the blade performance, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Lewis et al. in view of Herrman decreasing blade chord length to a maximum chord length to a minimum chord length of the blade is 1.5 or more and 3.0 or less for increasing the performance of the fan blade.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799